MEIERHENRY, Justice
(dissenting).
[¶ 34.] I respectfully dissent and would reverse for a new trial based upon issue two. I believe that the trial court abused its discretion by not granting Mother’s request for an expert. Although the majority says that Mother failed to provide an affidavit alleging “any underlying factual basis for such an appointment,” Mother did adequately support her request. The trial court pointed out in its memorandum decision that Mother’s attorney “had requested authority to hire an expert for the mother; a particular doctor whom she had located in Minnesota who she believed might provide testimony that there were other potential causes for the injuries which [Son] had sustained, apparently including reactions to shots.” The trial court also acknowledged that “[t]he fact testimony could be produced that there are other possible causes or explanations for some or all of [Son]’s severe medical condition on February 24, 2004.” Nevertheless, the trial court denied the request and found that Mother had not set forth reasons why expert services were “needed or necessary.” If the child’s injuries could be attributed to causes other than Moth*850er’s shaking and proof of such could only come from an expert, then the expert’s services were “needed and necessary.” Cf Genie Lyons, Comment & Note, Shaken Baby Syndrome: A Questionable Scientific Syndrome and a Dangerous Legal Concept, 2003 Utah L.Rev. 1109 (arguing that scientific evidence commonly used to establish shaken baby syndrome may not indicate that a baby has been abused).
[¶ 35.] Mother’s opportunity to participate in depositions of the State’s experts and to cross examine them should not supplant her need for her own expert. Whether the State’s experts were treating physicians, as the majority points out, rather than hired experts also should not determine Mother’s need for her own expert. An expert was necessary to ensure Mother adequate cross examination of the state’s witnesses. Without her own expert, she was hindered in refuting their conclusions. The trial court denied Mother’s request partly because all of the medical records submitted by the State “uniformly concluded” the child’s severe brain injury preceded by rib injuries resulted from “one or more traumatic events.” Denying Mother’s request for an expert based upon the court’s predetermination as to the weight and credibility of the State’s witnesses goes against the court’s responsibility to ensure a fair trial. There should be some attempt to level the playing field and provide Mother with adequate resources to present her case. It appears here that the trial court concluded that the weight and credibility of the State’s expert was so overwhelming that testimony of “other possible causes or explanations ... could hardly change the court’s conclusions in this matter.” Therefore, the trial court found against the Mother, in part, because “[ajbsolutely no other possible explanation was submitted for the cause of these injuries.”
[¶36.] Other possible explanations for the injuries would have had to come from Mother’s expert. The court denied her the expert, however, and Mother could not afford to hire the expert on her own. Without the expert, she was unable to refute the opinions of the state’s witnesses or offer other possible explanations for the injuries. Thus, she was prejudiced in presenting her case. The trial court abused its discretion in denying her request for an expert. Therefore, I would reverse and remand for the trial court to allow Mother to hire an expert and have her case reheard.